In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-400 CR

____________________


BERTA ALICIA ROSAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 82665




MEMORANDUM OPINION
	Appellant, Berta Alicia Rosas, filed a petition to dismiss her appeal pursuant to
Tex. R. App. P. 42.2.  The motion is signed by appellant personally and by counsel of
record after the filing of an Anders brief and a motion to withdraw by counsel.  Counsel's
brief certifies counsel could find no arguable error upon which to base an appeal.  No
opinion has issued in this appeal.

	The motion to withdraw as counsel is granted.  Berta Alicia Rosas is enrolled pro
se.  It is further ordered that the motion to dismiss the appeal is granted, and the appeal
is therefore dismissed.  The Clerk of the Court shall forward a duplicate copy of this
opinion to the clerk of the court in which the notice of appeal was filed.
	APPEAL DISMISSED.


								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered April 16, 2008
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.